                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


S3G TECHNOLOGY LLC,
                                               Case No. 6:20-cv-00848
              Plaintiff,
                                               JURY TRIAL DEMANDED
       v.

URBAN COMPASS, INC., dba COMPASS,

              Defendant.



                                 NOTICE OF DISMISSAL

       Plaintiff S3G Technology LLC, pursuant to Fed. R. Civ. P. 41(a)(1), hereby dismisses all

claims between Plaintiff and Defendant Urban Compass, Inc., dba Compass, WITH

PREJUDICE, with each party to bear its own costs, expenses and attorneys’ fees.



DATED: November 20, 2020                    Respectfully Submitted,


                                            By: /s/ Charles Ainsworth

                                            Charles Ainsworth
                                            State Bar No. 00783521
                                            Robert Christopher Bunt
                                            State Bar No. 00787165
                                            PARKER, BUNT & AINSWORTH, P.C.
                                            100 E. Ferguson, Suite 1114
                                            Tyler, TX 75702
                                            903/531-3535
                                            903/533-9687
                                            E-mail: charley@pbatyler.com
                                            E-mail: rcbunt@pbatyler.com




                                              1
                                CERTIFICATE OF SERVICE

        I hereby certify that the following counsel of record, who are deemed to have consented
to electronic service are being served this 20th day of November, 2020, with a copy of the
document via the Court’s CM/ECV system per Local Rule CV-5(a)(3). Any other counsel of
record will be served by electronic mail, facsimile transmission and/or first class mail on this
same date.


                                                    /s/ Charles Ainsworth
                                                    Charles Ainsworth




                                                2
